Citation Nr: 0608094	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back injury and 
spina bifida.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for alcoholism.

5.  Entitlement to service connection for residuals of a head 
injury.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970 and is authorized to wear the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Detroit, Michigan, which denied service connection for the 
following disabilities: back injury and spina bifida, hearing 
loss, tinnitus, post-traumatic stress disorder (PTSD), 
alcoholism, and residuals of a head injury.  The veteran 
initiated an appeal of all issues; however, the RO granted 
service connection for tinnitus by a rating decision in 
November 2005, which has not been appealed.  Consequently, 
all issues remain on appeal except for service connection for 
tinnitus.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims decided herein; all reasonable 
development necessary for the disposition of the appeal of 
these claims have been completed.

2.  Service medical records show a diagnosis of 
musculoskeletal strain, which resolved in service, and post-
service medical records show an initial diagnosis of first 
degree spondylolisthesis L5-S1 in November 1971 and 
subsequent diagnoses of additional back disabilities over 20 
years after separation from service; there is no competent 
evidence that shows the veteran's back disabilities of the 
cervical, thoracic, and lumbar spine, are related to service.

3.  A mental illness, including depression and post-traumatic 
stress disorder, is not shown in service and post-service 
medical records show a diagnosis of adjustment disorder with 
depressed mood in 1992; there is no competent evidence that 
shows the veteran has a current psychiatric disability of 
depression or post-traumatic stress disorder that is related 
to service.

4.  Alcoholism is not shown in service and post-service 
medical records show an initial diagnosis in 1992; there is 
no competent evidence that shows the veteran's alcoholism is 
related to a service-connected disability.

5.  A head injury or residuals thereof are not shown in 
service; there is no competent evidence of residuals of a 
head injury that are linked to service.


CONCLUSIONS OF LAW

1.  Service connection for a back disability and spina bifida 
is not warranted.   38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).

2.  Service connection for post-traumatic stress disorder, 
claimed as depression, is not warranted.   38 U.S.C.A. §§ 
1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

3.  Service connection for alcoholism is not warranted.   
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 
8052 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2005); 
Allen v. Principi, 237 F. 3d. 1368 (Fed. Cir. 2001).  

4.  Service connection for residuals of a head injury is not 
warranted.   38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in July 2003, seven months 
before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The VCAA notice sent in 
July 2003 complied with all four requirements in 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in that it: (1) informs 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informs the 
claimant about the information and evidence that VA will seek 
to provide; (3) informs the claimant about the information 
and evidence the claimant is expected to provide; and (4) 
requests the claimant to please provide any evidence or 
information pertaining to his claim.  The initial VCAA notice 
advised the veteran that he must give VA enough information 
to obtain records whatever the source.  It also advised him 
that any and all evidence listed in the "What do we still 
need from you" section of the letter to him will help VA 
make its decision.  And it requested the veteran send in any 
medical reports that he has.  Although the language is not 
the same as that used in the fourth element, the language is 
sufficiently broad to meet the requirement.  Moreover, the RO 
sent a second VCAA notice in June 2005 with language that 
clearly fulfills the last requirement in 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VCAA only requires that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  
Once this has been accomplished, all due process 
concerns have been satisfied.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In the case of the veteran's claims, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  The failure to 
use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board concludes that the discussions in the February and 
March 2004 rating decisions, the April 2004 Statement of the 
Case (SOC), and the Supplemental Statement(s) of the Case 
(SSOC) dated in January and November 2005, adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims.  The Board observes that the SOC 
informed the veteran of the implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate the claims addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  Moreover, 
in a recent opinion, VA General Counsel held that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.  The medical evidence is 
sufficient to resolve the issues decided in this case; there 
is no further duty to provide a medical examination or 
opinion.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
Board further finds that, in the absence of any competent 
evidence of any abnormal findings indicative of or attributed 
to an injury or chronic disease, including back injury and 
spina bifida during service or for many years thereafter, and 
with no competent evidence that suggests a nexus between a 
current back disability and any remote incident of service, 
and no competent evidence of a current disability of PTSD and 
residuals of a head injury, and no competent evidence that 
suggests a nexus between alcoholism and a service-connected 
disability, a medical examination and/or opinion is not 
warranted with respect to the claims for service connection 
for back injury and spina bifida, PTSD, alcoholism, and 
residuals of a head injury.  Id; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); compare Duenas v. Principi, 
18 Vet. App. 512 (2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
this claims.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant an additional remand, and his procedural 
rights have not been abridged.  Bernard, 4 Vet. App. 384 
(1993).

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as degenerative joint 
disease (arthritis), service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

If a disease or injury is shown to have existed prior to 
service, such disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
"where there is an increase in disability during such 
service," unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (the 
"presumption of aggravation").  If there is no showing of 
increase in disability in service, however, no presumption of 
aggravation applies.  Additionally, where, as here, the 
claimant is a veteran of wartime service, or peacetime 
service after December 31, 1946, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
aforementioned presumption of aggravation, but only "where 
the pre-service disability underwent an increase in severity 
during service." 38 C.F.R. § 3.306 (b).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorders in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005); see Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  the veteran's 
contentions as presented in numerous letters, PTSD 
Questionnaires, private treatment reports and records, 
correspondence from the Army Freedom of Information/Privacy 
Act Office and the Navy Office of the Judge Advocate General, 
and numerous lay statements.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Back Injury and Spina Bifida

The veteran contends that he injured his back in service and 
that he also aggravated his spina bifida while in service.  
As these disabilities are based on different theories of 
service connection, the Board will address each separately.

The veteran asserts through numerous letters and statements 
that he injured his lower back in a motor vehicle accident in 
March 1969.  As he described the incident, he was asked to 
drive to "Division" to pick up some paperwork.  As he 
drove, he lost control of his jeep on an S-curve and it 
rolled over three times.  He contends he injured his neck and 
back at that time.  He asserts that he went to the aid 
station a couple days after the accident and received 
treatment.  After reviewing the veteran's statements, the 
Board concludes that 38 U.S.C.A. § 1154(b) has no application 
to the veteran's service connection claim for a back injury 
because the veteran was not engaged in combat at the time of 
the motor vehicle accident.  VA General Counsel has held that 
"[t]he ordinary meaning of the phrase 'engaged in combat 
with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  The determination whether evidence 
establishes that a veteran engaged in combat with the enemy 
is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOPGCPREC 12-99.  Here, assuming the incident occurred as 
the veteran described, he was on his way to pick up 
paperwork.  There is no indication that the Vietnamese at the 
scene of the accident were enemy combatants and the veteran's 
shooting off rounds to keep them away does not establish 
their status as such.  
  
Turning now to service medical records, there is only one 
reference to back complaints and the circumstances do not 
correlate with the jeep accident.  Service medical records 
show the veteran presented in November 1968, complaining of 
pain to the right of his dorsal or thoracic spine after being 
hit with a case of C-rations a few weeks before.  There are 
no further entries in service medical records that pertain to 
the back; including the report of the veteran's physical 
examination for his release from active duty.  Consequently, 
these records fail to establish a chronic disease or injury 
to any part of the back in service.  

Post-service medical records show in October 1971, the 
veteran complained of low back pain and an occasional numb 
feeling in his right leg and groin region.  Complaints of low 
back pain are also shown in April 1973.  Interpretation of X-
rays taken in November 1971 show a first degree spondylolysis 
of L-5 upon S-1 resultant from cleft formation of the lateral 
arc of L-5.  According to Dorland's Illustrated Medical 
Dictionary, 29th Ed., spondylolysis is "dissolution of a 
vertebra; a condition marked by platyspondylia (congenital 
flattening of the vertebral bodies), aplasia (lack of 
development of an organ or tissue) of the vertebral arch, and 
separation of the pars interarticularis."  A diagnosis of 
first degree spondylolisthesis L5-S1 is shown in a November 
1971 entry.  Since the complaints and diagnosis were made 
over one year after the veteran's separation and the X-ray 
does not indicate any degenerative process, presumptive 
service connection is not warranted.  By definition, 
spondylolysis is not the result of trauma, but consists of 
congenital and developmental defects.  As such, a finding of 
spondylolysis by itself does not establish service 
connection.  

There is no other contemporaneous evidence of complaints or 
treatment pertaining to the back until 1992, when the veteran 
complained of pain radiating from his right abdomen to his 
inner thigh.  Interpretation of X-rays taken then showed 
Grade 1 spondylolisthesis of L5 on S1.  X-rays in 2001 as 
interpreted showed advanced degenerative disc changes at L5-
S1 with arthritic changes noted at vertebral bodies, as well 
as Grade 1  spondylolisthesis of L5 on S1 most likely due to 
bilateral spondylolysis.  Interpretation of the latest X-ray 
indicated the same conditions plus spina bifida occulta of 
L5-S1.  The evidence certainly demonstrates that the 
veteran's back disability worsened over time, but it does not 
establish any relationship to the veteran's service, as there 
is no continuity of symptomatology of  the lumbosacral spine 
reflected in the records.  The Board has considered the 
veteran's assertions that his back pain continued from 
service, as a veteran's statements are competent as to the 
onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, in each case, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In this case, the Board finds the contemporaneous treatment 
records (or lack thereof), documenting the nature and 
frequency of complaints, to be more persuasive than 
statements made years and decades later pursuant to a claim 
for compensation.

X-ray interpretations of the cervical spine and thoracic 
spine also indicate current disabilities.  For instance, a 
June 1998 X-ray report indicates osteoarthritic spurring at 
C4-5 and a 2001 report reflects an impression of marked 
anterior spondylosis of C4 and C5 vertebral bodies and 
diffuse anterior spondylosis of the thoracic vertebral 
bodies.  With regard to the cervical spine, service medical 
records are completely silent and the finding of 
osteoarthritic spurring was not made until 30 years after 
service.  Post-service medical records fail to show any 
continuity of symptomatology from service.  Therefore, the 
Board finds no basis for direct or presumptive service 
connection of the veteran's cervical spine disabilities.  
With regard to the thoracic spine, there is the November 1968 
entry referencing musculoskeletal strain after complaints of 
pain in the dorsal spine area.  However, the diagnosed strain 
appears to have been an acute, rather than a chronic, 
condition, since there were no further complaints of pain in 
the area of the dorsal spine in service and no findings 
attributed to a thoracic spine disability during the 
veteran's discharge examination.  Post-service medical 
records do not show any complaints pertaining to the dorsal 
spine.  Consequently, the Board concludes that the evidence 
does not establish a basis for service connection for a 
cervical or thoracic spine disability on a presumptive or 
direct basis.

Finally, regarding spina bifida, the veteran contends that it 
existed prior to service, but he was unaware of it.  
Dorland's, supra, defines the spina bifida as "a 
developmental anomaly characterized by defective closure of 
the vertebral arch, through which the spinal cord and 
meninges may protrude."  Thus, it would appear that spina 
bifida did exist prior to service, since it is a 
developmental anomaly.  However, the disability was not noted 
at any time during his service.  There was only one incident 
of back pain, which was specifically attributed to 
musculoskeletal strain and appeared to resolve in service.  
Moreover, notwithstanding the X-rays done of the low back in 
1971, 1992, 1998, and in February 2001, no radiologist noted 
spina bifida in the veteran's lumbar spine until April 2001.  
In sum, there is no evidence to support a conclusion that 
spina bifida was incurred or aggravated during the veteran's 
service.  The evidence in this matter fails to show that the 
veteran incurred a back disability in service or aggravated 
his spina bifida disability in service.  The benefit of the 
doubt doctrine is not for application with regard to the 
claim for service connection for a back injury and spina 
bifida since the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Consequently, service connection for a back injury 
and spina bifida is not warranted.

Post-traumatic Stress Disorder

A review of the record indicates that service connection for 
PTSD is not warranted because treatment records do not 
reflect a diagnosis of PTSD.  

Evidently, the veteran underwent psychological and 
psychiatric evaluations in August 1992.  The diagnostic 
impressions of the examining psychologist reveal diagnoses of 
alcohol abuse and a passive-aggressive personality disorder 
with dependent antisocial and schizoid features.  The 
psychiatrist diagnosed an 


adjustment disorder with depressed mood and alcohol 
dependence in remission.  With regard to depression, service 
medical records are silent as to any findings pertaining to 
depression or any other mental health complaints.  There are 
no findings of depression or "depressed mood" until 1992, 
over 20 years after service.  Under these facts, service 
connection for depression is not warranted because the 
evidence does not reflect any pertinent findings in service 
or shortly thereafter, and there is no competent evidence to 
link the diagnoses made in 1992 to service.  

A diagnosis of PTSD is not of record.  As there is no medical 
evidence of current existence of PTSD, service connection for 
that disability is not warranted.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent proof of present disability 
there can be no valid claim).  The Board noted the numerous 
lay statements that the veteran became depressed and began 
behaving irrationally and violently after returning from his 
service in Vietnam, and was never the same.  The Board also 
considered the veteran's vivid description of numerous 
stressors from his experiences in Vietnam.  However, in 
claims regarding service connection, the resolution of issues 
involving medical knowledge, such as diagnosis of disability 
and determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  The testimonial evidence of the veteran and 
his family cannot take the place of a clinical diagnosis of 
PTSD or depression, and a medical opinion linking a diagnosis 
to service.  The fair preponderance of the evidence is 
clearly against the claim; accordingly, service connection 
for PTSD is not warranted.   38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. 49 (1990); Ortiz, 274 F.3d 1361 (Fed. Cir. 2001).   

Alcoholism

The evidence in this matter does not establish a relationship 
between alcoholism and service.  The veteran, in his own 
words, contends, "I should not have to explain how a young 
impressionable Marine can become an alcoholic here in the 
states, or 


in the chaos of war in Vietnam...If I wasn't out in the field 
or actually working within my MOS back in battalion, I was at 
a club, or in numerous places getting drunk with my friends...I 
got drunk to get the heat off my melon (excuse the slang), to 
fight the shame and loneliness I felt, and because the booze 
just tasted damn good."  The veteran went on to claim that 
everything he stated about his alcoholism is directly related 
to the issue of depression.

The United States Court of Appeals for the Federal Circuit 
indicated that section 1110 of the United States Code, as 
amended by 38 U.S.C. § 8052 (a)(2) and (3), precluded 
disability compensation for primary alcohol disabilities.  
Allen v. Principi, 237 F. 3d. 1368, 1376 (Fed. Cir. 2001).  
Thus, the law precludes service connection of the veteran's 
alcoholism on a direct basis.  However, 38 U.S.C.A. §§ 1110 
and 1131 do not explicitly prohibit an award of secondary 
service connection under 38 C.F.R. § 3.310(a), for a 
substance abuse disability.  Disability compensation may be 
paid for an alcohol abuse disability that is due to a 
service-connected disability.  Allen, 237 F.3d. at 1376 (Fed. 
Cir. 2001).  The Federal Circuit stressed that veterans can 
only recover if they can adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder.  Id. at 1381.  
In the instant case, the evidence has failed to establish 
service connection for PTSD or depression.  Accordingly, 
service connection for alcoholism on a secondary basis is not 
supported by the record.  The evidence in this matter is 
overwhelmingly against the claim; accordingly, service 
connection for alcoholism is not warranted.   38 U.S.C.A. § 
5107; Gilbert, 1 Vet. App. 49 (1990); Ortiz, 274 F.3d 1361 
(Fed. Cir. 2001).   

Residuals of a Head Injury

The evidence does not support service connection for 
residuals of a head injury.  The veteran contends that he 
sustained an injury to his head at the Enlisted Men's Club in 
Bremerton, Washington.  He stated that someone hit him in the 
head with a two-by-four while he was trying to remove the 
injured persons from the premises.  He recalls being 
"knocked senseless for a while" and his head being "split 
open," 


but he was able to remain conscious.  Under these 
circumstances, 38 U.S.C.A. 
§ 1154(b) is not for application because the veteran's 
claimed head injury did not arise from combat with enemy 
forces.  Thus, the Board looks to treatment records for 
documentation of an injury.  A review of service medical 
records fails to reveal any findings attributed to an injury 
to the head.  Establishing "direct" service connection for 
a disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In the instant case, post-service medical records do not 
establish a history of trauma to the head or residuals of a 
head injury.  Consequently, even if the veteran's report of 
an injury is to be believed, there is no evidence of a 
current disability of the head that may be related to 
service.  In summary, the record fails to demonstrate a basis 
for service connection of residuals of a head injury.  The 
fair preponderance of the evidence is against the claim and 
service connection of residuals of a head injury is not 
warranted.


ORDER

Service connection for a back injury and spina bifida is 
denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for alcoholism is denied.

Service connection for residuals of a head injury is denied.




REMAND

The evidence indicates that additional development is needed 
to resolve the issue of entitlement to service connection for 
hearing loss.  In this regard, the evidence includes a few 
matters that warrant further evaluation.  The veteran's 
combat service is very significant, as well as his primary 
duty as a rifle marksmanship instructor.  The veteran has 
contended that he underwent exposure to excessive noise in 
combat situations.  In his own words, the veteran endorsed, 
"numerous mortar and rocket attacks, where on several 
occasions I was close enough to suffer broken blood vessels 
in my nose, mouth, and ears" and while running security for 
work crews, being ambushed and "being close enough to 
another Marine firing his weapon that I ended up getting 
burnt several times by hot brass..."  Of great significance 
are private medical records, which show the veteran has a 
current diagnosis of moderate to severe sensorineural 
bilateral hearing loss with an excellent word recognition 
score at 70 decibels (dB) on the left and good score on the 
right at 70 dB.  And although service medical records 
indicate normal hearing on the veteran's separation physical 
examination, it is also noteworthy that evaluation of his 
hearing was based only on spoken voice.  Evidently, no 
audiologic evaluation was done.  The Board concludes that 
there is sufficient evidence to indicate a link between the 
veteran's service and his hearing loss is at least possible.  
Under these circumstances, VA has a duty to obtain an 
examination and medical opinion.  38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to his claim for 
service connection for hearing loss, and 
of the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.  The RO should also send 
the veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Upon completion of the above, the 
veteran should then be afforded VA 
audiologic examination to determine the 
nature and etiology of any 
sensorineural hearing loss.  Send the 
claims folder to the examiner for 
review of pertinent documents therein.  
After the examination and a review of 
the evidence in the claims folder, 
including service, VA, and private 
medical records, the provider should 
express an opinion as to whether any 
current hearing loss disability is at 
least as likely as not (50 percent or 
greater likelihood) related to the 
veteran's service.

NOTE: Excessive noise exposure in 
service is presumed due to combat 
service.

3.  The RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the appellant's claim.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

4.  The RO should then readjudicate the 
claim for service connection for 
hearing loss.  If the benefit sought on 
appeal is not granted to the 
appellant's satisfaction, he and his 
representative, if any, should be 
furnished an appropriate Supplemental 
Statement of the Case, and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board intimates no opinion as to the ultimate outcome as 
to this issue.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


